DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on March 10th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claim 2 has been canceled. Claims 1, 3-4, 6, 10-12, 14, 17-18, and 20 are amended. As a result, claims 1, and 3-20 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on March 10th, 2021, with respect to the rejections of Claims 1-20 under 35 U.S.C 101, where the applicant asserts that the claims are not directed to an abstract idea.

Applicant states on pg. 9, Claim 1 as amended, recites that the controller processor circuit configured to “include graph data elements in dynamic shards based on being active." Applicant explained at paragraph [0054] of the specification stating that by including the graph data elements in dynamic shards 

Examiner respectfully disagrees. While the applicant argues that the claims are directed to an improvements to the functioning of a computer, or to any other technology or technical field, it does not indicate to the level that would indicate that it is directed to a practical application in which improves the performance and efficiency of the system as such. Applicant explained at paragraph [0054] of the specification stating that by including the graph data elements in dynamic shards based on being active may reduce the IO inefficiency of future processing (e.g., in future iterations) as less data may need to be transferred between memory and storage. Applicant does not specifically indicate how the claims are significantly more than the judicial exception and only specify that “less data” being transferred and may improve the functioning of the computer.

According, the claims are merely just receiving shards and labeling them as active and storing them after they are label as active. This can be merely be performing a mental process on paper and pen. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" 

 In particular, the claims in the instant application recites elements of “send shards including graph elements…to determine active graph data elements…and merge the dynamic shards into merged dynamic shards…” and “…store data in at least a partial graph structure…the data elements are grouped into shards”. The “sending” and “storing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of sending, merging, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze 

Accordingly, examiner believes that the 101 rejection should be retained. See the 101 rejection below.

Response to Arguments
Applicant’s arguments, see pg. 9-10 filed on March 10th, 2021, with respect to the rejections of claims 1 and 17 under 35 U.S.C 103, where the applicant asserts that Bik does not teach or suggest “include graph elements in dynamic shards based on being active” as this may reduce the IO inefficiency of future processing as less data may need to be transferred between memory and storage”. 

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s claims does not indicate the additional novel features in which results the merged dynamic shards from overloading that may results inefficient future IO operations as indicated in the claims. Applicant indicates “less data” in such to improve the performance, however the claims do not indicate that amount in the claims in such how it improves the claims. The claims merely specify determining which active graph elements are active and merged the shards that are active to be group. 

Bik teaches on [0033], “The coordination module 114 determines the number of partitions the graph will have, assigns one or more partitions to each worker system 106 and sends each worker system 106 its assigned one or more partitions (or information identifying the assigned one or more partitions). A partition of a graph includes a subset of the vertices and edges of the graph”.

Bik further indicates on determining the active vertex from the partition in which are assigned to each worker system 106. Bik specify on [0039]-[0040], “When the superstep is finished, the worker module 112 sends a message to the master system 105 indicating the number of vertices that will be active in the next superstep. The superstep continues as long as there are active vertices or there are messages in transit. The state data for each vertex includes a unique identifier for the vertex, a vertex value, an edge list including data for the vertex's outgoing edges, a queue containing incoming messages, and a flag specifying whether the vertex is active”.

Bik specify the merging of the graph elements of the active vertices for the backup table according the merge threshold (See Bik: [0075]-[0076]; Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702 are processed earlier than active vertices with data stored at a lower order (i.e. at a later position).

Bik then specify the merging of the tables as indicated on [0087], “the merge module 606 merges the backup tables 702 and delta tables after a merge threshold (that may span several supersteps) is reached. FIG. 9 illustrates an example of new backup tables created after a backup threshold is reached and a merged table created after a merge threshold is reached”

As such, Bik teaches “graph elements in dynamic shards based on being active” (See Bik:[0039]-[0040], “When the superstep is finished, the worker module 112 sends a message to the master system 105 indicating the number of vertices that will be active in the next superstep. The superstep continues as long as there are active vertices or there are messages in transit and (See Bik: [0075]-[0076]; Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702… and [0087], “the merge module 606 merges the backup tables 702 and delta tables after a merge threshold (that may span several supersteps) is reached).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1- Step 1: The claim is directed towards a system/apparatus comprising of a combination of concrete devices (a host processor circuit, a controller processor circuit, and non-volatile memory), and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “…an apparatus comprising: a host processor interface circuit configured to communicate data and commands…send shards including graph data elements to a processing device to determine active graph data elements, receive active graph data elements from the processing device, include graph data elements in dynamic shards based on being active…” can be interpreted as parsing and comparing data. This process can be a mental process, as a person can receive task instruction and insert that task into a list and later retrieve that list to return the results back to the individual to determine which data has been changed. Further, the claim recites, “…and merge the dynamic shards into merged dynamic shards…to store data in an at least a partial graph structure, wherein the graph structure includes data elements that include vertexes and an edge, and wherein sub-portions of the data elements are grouped into shards”. In this step, one can easily retrieve a list to determine which element in the list has been changed or is more active according to the graph structure and combine the structure accordingly by creating a new list to determine the active elements. Such steps of storing a task in a list and evaluating after receiving a command to output the result is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “send shards including graph elements…to determine active graph data elements…and merge the dynamic shards into merged 
	
Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of sending shards to be merged and later store the shards is mere data gathering that is recited at a high level of generality. The storing step of “storing data in an at least a partial graph structure…the graph structure includes data elements that includes vertexes and an edge…grouped into shards” is merely data storing from the retrieve graph elements that is being gather and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). 

The additional elements recited in independent claim 1 are, “a host processor interface circuit”,  “a controller processor circuit”, and “a non-volatile memory” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an 

Appropriate correction is required.

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 3 recites the same abstract idea recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “to perform the graph data elements merging, based, at least in part, upon when determining the apparatus is not engaged in a command received by the host processor interface circuit”. The “graph data elements merging, based, at least in part, upon when determining the apparatus is not engaged in a command received by the host processor interface circuit” is merely a recitation of generic computer components with mere instruction to perform joining data when the system is not engaged by a user, and therefore, does not amount to significantly more than the abstract idea. 

Claim 4 is dependent on claim 1 and includes all the limitation of claim 1, and includes all the limitations of claim 1. Therefore claim 4 recites the same abstract idea recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the host processor interface circuit is configured to: provide a shard to the external host processor circuit for processing, 

Claim 5 is dependent on claim 4 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 5 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “collect the size of a dynamic shard written via the host processor circuit; decide a number of neighboring dynamic shards or partial shards to merge into a merged dynamic shard; and sort the active edges by a source identifier to maintain the ordering properties of the shards”, which is abstract idea of a generic computer component of collecting data and performing a merge to sort the data afterwards, and therefore, does not amount to significantly more than the abstract idea. 

Claim 6 is dependent on claim 1 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 6 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the controller processor circuit comprises a buffer memory; shard from the non- volatile memory to the buffer memory, group the data elements into one or more merged dynamic shards, and write the data elements to the non-volatile memory as part of the one or more merged dynamic shards”, which is abstract idea of a generic computer component of collecting data and performing a merge to sort the data afterwards, and therefore, does not amount to significantly more than the abstract idea. 

Claim 7 is dependent which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 7 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “an active edge is determined by an active edge prediction policy”, which is abstract idea of determining an element of table is mark, and therefore, does not amount to significantly more than the abstract idea. 

Claim 8 is dependent on claim 7 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 8 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the active edge is determined based upon a plurality of previous iterations of processing by the host processor circuit, compared to a dynamically adjusting threshold value”, which is abstract idea of a generic computer component of collecting data and comparing with a generic computer component, and therefore, does not amount to significantly more than the abstract idea. 

Claim 9 is dependent on claim 7 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 9 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the active edges include unobserved, within a processing iteration, updated active edges”, which is abstract idea of a generic computer component of observing the active edge and determining any other edges that have not been process in which just merely receiving and analyzing data, and therefore, does not amount to significantly more than the abstract idea. 

Claim 10 is dependent on claim 7 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 10 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the active edge prediction policy is dynamically adjusted based, at least in part, upon a miss rate of observed updated active edges”, which is abstract idea of a generic computer component of collecting data and comparing the data through a threshold, and therefore, does not amount to significantly more than the abstract idea. 

Claim 11 is dependent on claim 7 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 11 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the active edge is determined by: determining a vertex or more edges associated with the vertex as active edges”, which is abstract idea of a generic computer component of observing and evaluating data on which has been changed, and therefore, does not amount to significantly more than the abstract idea. 

Claim 12 is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 12 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “vertex is associated with a vertex index number; and wherein the controller processor circuit is configured to: reassign a destination vertex's index number from a first index number to a second index number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number, wherein the source vertex is associated with the destination vertex”, which is merely updating a list and sorting the data accordingly, and therefore, does not amount to significantly more than the abstract idea. 

Claim 13 is dependent on claim 12 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 13 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “divide the at least partial graph structure into a plurality of sub-graph structures; and employ a traversal technique from a first vertex to identify source vertex and destination vertex associations; and reassign respective vertex index numbers based, at least in part, upon the source vertex and destination vertex 

Claim 14 is dependent on claim 12 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 14 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “reassign a destination vertex's index number only based on the destination vertex being an active vertex”, which is abstract idea of a generic computer component of collecting data and performing a merge to sort the data afterwards, and therefore, does not amount to significantly more than the abstract idea. 

Claim 15 is dependent on claim 12 which is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 15 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “create one or more new shards that include data elements whose vertexes index numbers have been reassigned”, which is abstract idea of a generic computer component of updating a list and sorting it accordingly, and therefore, does not amount to significantly more than the abstract idea. 

Claim 16 is dependent on independent claim 1 and includes all the limitation of claim 1. Therefore claim 16 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “utilize 

Regarding claim 17- Step 1: The claim is directed towards a system/apparatus comprising of a combination of concrete devices (a host processor circuit, a controller processor circuit, and non-volatile memory), and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 17 recites claim language of “A system comprising: a host processor interface circuit configured to communicate data and commands…send shards including graph data elements to a processing device to determine active graph data elements, receive active graph data elements from the processing device, include graph data elements in dynamic shards based on being active…” can be interpreted as parsing and comparing data. This process can be a mental process, as a person can receive task instruction and insert that task into a list and later retrieve that list to return the results back to the individual to determine which data has been changed. Further, the claim recites, “…and merge the dynamic shards into merged dynamic shards…to store data in an at least a partial graph structure, wherein the graph structure includes data elements that include vertexes and an edge, and wherein sub-portions of the data elements are grouped into shards”. In this step, one can easily retrieve a list to determine which element in the list has been changed or is more active according to the graph structure and combine the structure accordingly by creating a new list to determine the active elements. Such steps of storing a task in a list and evaluating after receiving a command to output the result is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “send shards including graph elements…to determine active graph data elements…and merge the dynamic shards into merged dynamic shards…” and “…store data in at least a partial graph structure…the data elements are grouped into shards”. The “sending” and “storing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of sending, merging, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to 
	
Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of sending shards to be merged and later store the shards is mere data gathering that is recited at a high level of generality. The storing step of “storing data in an at least a partial graph structure…the graph structure includes data elements that includes vertexes and an edge…grouped into shards” is merely data storing from the retrieve graph elements that is being gather and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 

The additional elements recited in independent claim 1 are, “a host processor interface circuit”,  “a controller processor circuit”, and “a non-volatile memory” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

etermining the apparatus is not engaged in a command received by the host processor interface circuit”. This process can be accomplished mentally, as a generic computing system performing a series of step of merging date according to a threshold is merely updating data based on determining that that a input has not be placed, and therefore, does not amount to significantly more than the abstract idea. 

Claim 19 is dependent on independent claim 17 and includes all the limitation of claim 17, Therefore, claim 19 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the host processor circuit is configured to determine which edges are active edges by employing an active edge prediction policy”. This process can be accomplished mentally, as a generic computing system performing a series of step of updating the data accordingly to a policy can be perform mentally by evaluating and determining which data retrieve can be active or not, and therefore, does not amount to significantly more than the abstract idea. 

Claim 20 is dependent on independent claim 17 and includes all the limitation of claim 17, Therefore, claim 20 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  On page 2 in the list of the claims filed on March 10th, dependent claims 7-11 depend on canceled dependent claim 2. The claims does not refer to a previously set forth claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0285477 issued to Bik et al. (hereinafter as "Bik")  in view of U.S Patent Application Publication 2014/0032579 issued to Merriman et al. (hereinafter as “Merriman”).

Regarding claim 1, Bik teaches a controller processor circuit configured to send shards including graph data elements to a processing device to determine active graph data elements (Bik: [0033]; The coordination module 114 determines the number of partitions the graph will have, assigns one or more partitions to each worker system 106 and sends each worker system 106 its assigned one or more partitions (or information identifying the assigned one or more partitions). A partition of a graph includes a subset of the vertices and edges of the graph. [0039]-[0040]; When the superstep is finished, the worker module 112 sends a message to the master system 105 indicating the number of vertices that will be active in the next superstep. The superstep continues as long as there are active vertices or there are messages in transit. The state data for each vertex includes a unique identifier for the vertex, a vertex value, an edge list including data for the vertex's outgoing edges (the data for each outgoing edge including a unique identifier for the edge's destination and the destination's value), a queue containing incoming messages, and a flag specifying whether the vertex is active), 

receive active graph data elements from the processing device, include graph data elements in dynamic shards based on being active (Bik: [0075]-[0076]; Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702 are processed earlier than active vertices with data stored at a lower order (i.e. at a later position). Because the vertices are processed in the same order as the order of their data's storage in tables 702-704, the compute module 302 may retrieve a buffer of data from the tables 702-704 that includes data about the currently processed vertex and one or more subsequent vertices), and 

merge the dynamic shards into merged dynamic shardsthe merge module 606 merges the backup tables 702 and delta tables after a merge threshold (that may span several supersteps) is reached. FIG. 9 illustrates an example of new backup tables created after a backup threshold is reached and a merged table created after a merge threshold is reached Referring back to FIG. 6, the backup module 312 also includes a delta module 604 that creates delta tables 704 a-n for storing modifications made to data associated with a vertex represented in the backup table 702}); and 

a non-volatile memory configured to store data in an at least a partial graph structure, wherein the graph structure includes data elements that The graph describes a set of relationships among a set of items. In some embodiments, the graph represents relationships among a set of tangible real-world items. The graph has graph components with associated data fields. The graph components include vertices and edges connecting the vertices. The data fields describe vertex names, vertex values, edge destination names or edge values. In some embodiments, the data describe a partition of a graph. A partition of a graph includes a subset of the vertices and edges of the graph), and wherein

 	sub-portions of the data elements are grouped into shards (Bik: [0048];
The worker module 112 includes a partition database 306 that stores one or more partitions 308 of a graph or stores the location of the one or more partitions 308 that are stored on the distributed storage system 103. A partition 308 stores information for a subset of the vertices and edges of a graph. [0092]; The graph components include vertices and edges connecting the vertices. The data fields describe vertex names, vertex values, edge destination names or edge values. In some embodiments, the data describe a partition of a graph. A partition of a graph includes a subset of the vertices and edges of the graph {Examiner correlates the partitions (shards) as containing the data elements (The vertex and edge information)}

    PNG
    media_image1.png
    669
    467
    media_image1.png
    Greyscale

).  

	Bik does not explicitly teach a host processor interface circuit configured to communicate data and commands with an external host processor circuit.

	However, Merriman teaches a host processor interface circuit configured to communicate data and commands with an external host processor circuit (Merriman: [0075]; According to one environment of a database management system, one or more servers can host multiple shards of data, and each shard can be configured to respond to database requests as if the shard was a complete database. The database can be hosted on a plurality of servers hosting a plurality of shards. The database system can be identified as a shard cluster, that is the grouping of shards that collectively represent the data within the database. A shard cluster typically comprises hosting multiple partitions (e.g., 152-174) or shards of data, one or more configuration servers (e.g., 110-114) for metadata management, and shard router processes (e.g., 116-118) for directing data access requests);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bik (teaches to merge graph data elements into a merge dynamic shards, wherein each merged dynamic shard includes the same number of graph data elements and a non-volatile memory configured to store data in an at least a partial graph structure wherein the graph structure includes data elements that each include vertexes and an edge) with the teachings of Merriman (teaches a host processor interface circuit configured to communicate data and commands with an external host processor circuit). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in outputting similar results utilizing a mathematical technique to prevent less error (See: Merriman: [0122]). In addition, the references (Bik and Merriman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bik and Merriman are directed to shard management and routing the data accordingly.

	Regarding claim 3, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the controller processor is configured to perform the graph data elements merging, based, at least in part, upon etermining the apparatus is not engaged in a command received by the host processor interface circuit (Bik: [0075]; Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702 are processed earlier than active vertices with data stored at a lower order (i.e. at a later position). [0089]; At superstepi+3, the merge module 606 determines that the merge threshold has been reached and merges backup table 902 a and delta tables 904 a-c into a merged backup table 902 b. At the same superstepi+3, the delta module 604 determines that the backup threshold has been reached and creates a new delta table 1 904 d that stores modifications made to the merged backup table 902 b).  

	Regarding claim 4, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Merriman further teaches the host processor interface circuit is configured to: provide a shard to the external host processor circuit for processing (Merriman: [0075]-[0076]; According to one environment of a database management system, one or more servers can host multiple shards of data, and each shard can be configured to respond to database requests as if the shard was a complete database. In one embodiment, a routing process can be employed to insure the database requests are routed to the appropriate shard or shards. “Sharding” refers to the process of partitioning the database into partitions, which can be referred to as “shards.” Each shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data, which can also be referred to as “chunks” of database data), wherein 

processing includes updating zero or more data elements within the shard (Merriman: [0076]; Each shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data, which can also be referred to as “chunks” of database data. In some embodiments, a shard of data corresponds to a chunk of data. A chunk is also a reference to a partition of database data. [0081]-[0082]; The shard(s) return any results to the router process. The router process 116 can merge any results and communicate the merged result back to the client 120. In some embodiments, any changes that occur on the configuration server(s) can be propagated to each router process 116-118, as needed. In one example, router processes 116-118 can be configured to poll the configuration servers(s) 110-114 to update their state information periodically); and

 	write the updated data elementsEach shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data, which can also be referred to as “chunks” of database data. In some embodiments, a shard of data corresponds to a chunk of [0081]-[0082]; The shard(s) return any results to the router process. The router process 116 can merge any results and communicate the merged result back to the client 120. In some embodiments, any changes that occur on the configuration server(s) can be propagated to each router process 116-118, as needed. In one example, router processes 116-118 can be configured to poll the configuration servers(s) 110-114 to update their state information periodically).  

	Regarding claim 5, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Merriman further teaches the controller processor circuit is configured to: collect the size of a dynamic shard written via the host processor circuit (Merriman: [0114]; In one embodiment, the system is configured to execute default behavior for a $sort operation on data by collecting all data responsive to the request at one node (e.g., a routing server/node) from any shards or systems hosting data responsive to the request. The node responsible for processing the data can be configured to instantiate a single data structure and insert any received data into the data structure); 

decide a number of neighboring dynamic shards or partial shards to merge into a merged dynamic shard (Merriman: [0115]; the system and/or an aggregation engine can be configured to analyze the results to automatically identify a vector integrator to produce a multi-way merge of the results. In some embodiments, the vector integrator is a common data element within a set of results. The results can be once the system or aggregation engine identifies the vector on which to merge, that field is then selected out of each line of data, and the system is configured to merge those lines of data into a single sorted data structure); and

 	sort the active edges by a source identifier to maintain the ordering properties of the shards (Merriman :[0116]; a customer field may be identified as a top-element and be used by the system and/or an aggregation engine executing on the system to merge sort a returned set of results. In some embodiments, multiple vector integrators can be used to merge sort a received set of results).  

	Regarding claim 6, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the controller processor circuit comprises a buffer memory (Bik: [0076]; Such ordered processing results in efficient reading of data from tables 702-704. For executing the defined function for an active vertex, the compute module 302 may need to retrieve data from tables 702-704 and determine the vertex's state. Because the vertices are processed in the same order as the order of their data's storage in tables 702-704, the compute module 302 may retrieve a buffer of data from the tables 702-704 that includes data about the currently processed vertex and one or more subsequent vertices. [0100]; Some portions of the above description describe the embodiments in terms of algorithmic processes or operations. These algorithmic descriptions and representations hese operations, while described functionally, computationally, or logically, are understood to be implemented by computer programs comprising instructions for execution by a processor or equivalent electrical circuits, microcode, or the like); and wherein

 	the controller processor circuit is configured to: for [[each]]a shard to be merged into a merged dynamic shard, copy shard from the non- volatile memory to the buffer memory (Bik: [0084]; Because the backup table 702 and the delta tables 704 a-n are ordered, the merge module 606 stops searching a delta table 704 for the selected identifier once it reaches a unique identifier with a value greater than the value of the selected identifier. Additionally, if the unique identifier is found in a delta table 704, the merge module 606 maintains the location of the found identifier in the delta table 704. After selecting the unique identifier and its corresponding values from the latest delta table 704, the merge module 606 populates the new backup table with the selected identifier and corresponding values. The merge module 606 then repeats the process for the next unique identifier in the backup table 702),

 	group the data elements into one or more merged dynamic shards (Bik: [0099]; To store backup data for one or more partitions assigned to a worker system 106, the backup module 312 in the worker system 106 creates 802 a backup table after determining that a backup table does not exist. The backup module 312 then creates 804 one or more delta tables and stores the data modified after creation of backup table in the created one or more delta tables. The backup module 312 next merges 806 the backup table and the one or more delta tables after reaching a merge threshold), and 

write the data elements to the non-volatile memory as part of the one or more merged dynamic shards (Bik: [0024]; The worker systems 106 receive the graph data for their respective partitions and store the graph data in their non-volatile memory. The worker systems 106 also store part or all of the received graph data in volatile memory and perform the specified algorithm on the graph data in volatile memory. The worker systems 106 repeatedly store the modified graph data resulting from the performed algorithm in non-volatile memory and, in one embodiment, may later use the stored data in non-volatile memory to recover from a failure. [0067]; A vertex may send messages to another vertex on a different worker system 106. The vertices may send messages to other vertices in order to obtain information about other vertices, to add or remove vertices or edges and to modify vertices and edges. [0076]; Such ordered processing results in efficient reading of data from tables 702-704. For executing the defined function for an active vertex, the compute module 302 may need to retrieve data from tables 702-704 and determine the vertex's state. Because the vertices are processed in the same order as the order of their data's storage in tables 702-704, the compute module 302 may retrieve a buffer of data from the tables 702-704 that includes data about the currently processed vertex and one or more subsequent vertices. The subsequent vertices are likely to be processed shortly after the currently processed vertex because their processing is based on the same order as the order of their data's storage).  

	Regarding claim 7, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches an active edge is determined by an active edge prediction policy (Bik: [0062]-[0063]; When the modification module 310 receives a request to replace an edge or a vertex, the modification module 310 identifies the existing substring corresponding to the edge or vertex and compares the length of the existing substring with the length of the new string contained in the request. Based on the comparison, the new string may be equal in length to the existing substring, shorter in length than the existing substring or longer than the existing substring. When the length of the new string is equal to the length of the existing substring, the modification module 310 replaces the existing substring with the new string. The modification module 310 also sets the exception flag corresponding to the new string. For example, as shown in FIG. 4B, the flag 420, which corresponds to new string 428, is set in the vector of exception flags 410).  

	Regarding claim 8, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the active edge is determined based upon a plurality of previous iterations of processing by the  host processor circuit, compared to a dynamically adjusting threshold value (Bik: [0062]; When the modification module 310 receives a request to replace an edge or a vertex, the modification module 310 identifies the existing substring corresponding to the edge or vertex and compares the length of the existing substring with the length of the new string contained in the request. Based on the comparison, the new string may be equal in length to the existing substring, shorter in length than the existing substring or longer than the existing substring. When the length of the new string is equal to the length of the existing substring, the modification module 310 replaces the existing substring with the new string).  

	Regarding claim 9, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the active edges include unobserved, within a processing iteration, updated active edges (Bik: [0066]; The worker module 112 includes a compute module 302 that executes a defined function in an algorithm for each superstep for each active vertex. During a superstep, for each active vertex, the compute module 302 passes to the defined function the current value of the vertex, a reference to the incoming messages and a reference to the outgoing edges of the vertex. The worker module 112 then executes the function and the output of the function maybe data representing results of the algorithm, changed state of the vertex, or outgoing messages for one or more destination vertices. The compute module 302 keeps performing the function for all the active vertices managed by the worker module 112 every superstep until there are no more active vertices. Once no additional active vertices are left, the algorithm concludes…).  

	Regarding claim 10, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the active edge prediction policy is dynamically adjusted based, at least in part, upon a miss rate of observed The worker module 112 includes a compute module 302 that executes a defined function in an algorithm for each superstep for each active vertex. During a superstep, for each active vertex, the compute module 302 passes to the defined function the current value of the vertex, a reference to the incoming messages and a reference to the outgoing edges of the vertex. The worker module 112 then executes the function and the output of the function maybe data representing results of the algorithm, changed state of the vertex, or outgoing messages for one or more destination vertices. The compute module 302 keeps performing the function for all the active vertices managed by the worker module 112 every superstep until there are no more active vertices. Once no additional active vertices are left, the algorithm concludes…).  

	Regarding claim 11, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the active edge is determined by: etermining a vertex associated with the edge has changed, or more edges During a superstep, for each active vertex, the compute module 302 passes to the defined function the current value of the vertex, a reference to the incoming messages and a reference to the outgoing edges of the vertex. The worker module 112 then executes the function and the output of the function maybe data representing results of the algorithm, changed state of the vertex, or outgoing messages for one or more destination vertices).  

	Regarding claim 16, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the controller processor circuit is configured to: utilize reassignment of vertex identification numbers to localize active updated data elements within one or more shards (Bik: [0075]; In one embodiment, the active vertices are processed in a manner that maintains the order in the backup table 702 or delta table 704 for at least a superstep. At each superstep, the compute module 302 executes the defined function for each of the active vertices in an order based on the active vertices' unique identifiers. Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702 are processed earlier than active vertices with data stored at a lower order (i.e. at a later position). [0078]; In addition to efficient reading, the ordered processing of vertices also provides an efficient manner of writing data to tables 702-704. Because the vertices in a superstep are processed in an order based on their identification, the modified state data that results from processing of a higher ordered vertex is written earlier to a delta table 704 or a backup table 702 than the modified state data for a lower ordered vertex).  

	Regarding claim 17, Bik teaches a system comprising: a host processor circuit configured to execute instructions related to a graph data structure and determine active graph data elements (Bik: [0024]; At a high-level, the client 102 is used to provide the location of graph data describing the graph and to specify an algorithm to be performed on the graph data. The graph data describing the graph may be stored on the distributed storage system 103. The graph itself is represented as a set of vertices connected by a set of directed edges. [0039]-[0040]; When the superstep is finished, the worker module 112 sends a message to the master system 105 indicating the number of vertices that will be active in the next superstep. The superstep continues as long as there are active vertices or there are messages in transit); and at least one storage devicecomprising: a controller processor circuit configured to send shards including graph data elements to the host processor circuit, receive active graph data elements from the processing device, include graph data elements in dynamic shards based on being active (Bik: [0033]; The coordination module 114 determines the number of partitions the graph will have, assigns one or more partitions to each worker system 106 and sends each worker system 106 its assigned one or more partitions (or information identifying the assigned one or more partitions). A partition of a graph includes a subset of the vertices and edges of the graph. [0039]-[0040]; When the superstep is finished, the worker module 112 sends a message to the master system 105 indicating the number of vertices that will be active in the next superstep. The superstep continues as long as there are active vertices or there are messages in transit. The state data for each vertex includes a unique identifier for the vertex, a vertex value, an edge list including data for the vertex's outgoing edges (the data for each outgoing edge including a unique identifier for the edge's destination and the destination's value), a queue containing incoming messages, and a flag specifying whether the vertex is active), and 

merge the dynamic shards into merged dynamic shardsthe merge module 606 merges the backup tables 702 and delta tables after a merge threshold (that may span several supersteps) is reached. FIG. 9 illustrates an example of new backup tables created after a backup threshold is reached and a merged table created after a merge threshold is reached Referring back to FIG. 6, the backup module 312 also includes a delta module 604 that creates delta tables 704 a-n for storing modifications made to data associated with a vertex represented in the backup table 702}); and

 a non-volatile memory configured to store data in an at least partial graph structure, wherein the graph structure includes data elements that The graph describes a set of relationships among a set of items. In some embodiments, the graph represents relationships among a set of tangible real-world items. The graph has graph components with associated data fields. The graph components include vertices and edges connecting the vertices. The data fields describe vertex names, vertex values, edge destination names or edge values. In some embodiments, the data describe a partition of a graph. A partition of a graph includes a subset of the vertices and edges of the graph), and wherein

 	sub-portions of the data elements are grouped into shards (Bik: [0048];
The worker module 112 includes a partition database 306 that stores one or more partitions 308 of a graph or stores the location of the one or more partitions 308 that are stored on the distributed storage system 103. A partition 308 stores information for a subset of the vertices and edges of a graph. [0092]; The graph components include vertices and edges connecting the vertices. The data fields describe vertex names, vertex values, edge destination names or edge values. In some embodiments, the data describe a partition of a graph. A partition of a graph includes a subset of the vertices and edges of the graph {Examiner correlates the partitions (shards) as containing the data elements (The vertex and edge information)}

    PNG
    media_image1.png
    669
    467
    media_image1.png
    Greyscale

).  

Bik does not explicitly teach a host processor interface circuit configured to communicate data and commands with an external host processor circuit.

However, Merriman teaches a host processor interface circuit configured to communicate data with the host processor circuit (Merriman: [0075]; According to one environment of a database management system, one or more servers can host multiple shards of data, and each shard can be configured to respond to database requests as if the shard was a complete database. The database can be hosted on a plurality of servers hosting a plurality of shards. The database system can be identified as a shard cluster, that is the grouping of shards that collectively represent the data within the database. A shard cluster typically comprises multiple shard servers (e.g., 102-108) hosting multiple partitions (e.g., 152-174) or shards of data, one or more configuration servers (e.g., 110-114) for metadata management, and shard router processes (e.g., 116-118) for directing data access requests); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bik (teaches to merge graph data elements into a merge dynamic shards, wherein each merged dynamic shard includes the same number of graph data elements and a non-volatile memory configured to store data in an at least a partial graph structure wherein the graph structure includes data elements that each include vertexes and an edge) with the teachings of Merriman (teaches a host processor interface circuit configured to communicate data and commands with an external host processor circuit). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in outputting similar results utilizing a mathematical technique to prevent less error (See: Merriman: [0122]). In addition, the references (Bik and Merriman) teach  and Merriman are directed to shard management and routing the data accordingly.

	Regarding claim 18, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the controller processor circuit is configured to etermining the apparatus is not engaged in a command received by the host processor interface circuit (Bik: [0075]; Because tables 702-704 store the vertices' information in an order based on the vertices' identifiers, active vertices with data stored at a higher order (i.e. an earlier position) in a delta table 704 or a backup table 702 are processed earlier than active vertices with data stored at a lower order (i.e. at a later position). [0089]; At superstepi+3, the merge module 606 determines that the merge threshold has been reached and merges backup table 902 a and delta tables 904 a-c into a merged backup table 902 b. At the same superstepi+3, the delta module 604 determines that the backup threshold has been reached and creates a new delta table 1 904 d that stores modifications made to the merged backup table 902 b).  

	Regarding claim 19, the modification of Bik and Merriman teaches claimed invention substantially as claimed, and Bik further teaches the host processor circuit is configured to determine which edges are active edges by employing an active edge prediction policy (Bik: [0062]-[0063]; When the modification module 310 receives a request to replace an edge or a vertex, the modification module 310 identifies the existing substring corresponding to the edge or vertex and compares the length of the existing substring with the length of the new string contained in the request. Based on the comparison, the new string may be equal in length to the existing substring, shorter in length than the existing substring or longer than the existing substring. When the length of the new string is equal to the length of the existing substring, the modification module 310 replaces the existing substring with the new string. The modification module 310 also sets the exception flag corresponding to the new string. For example, as shown in FIG. 4B, the flag 420, which corresponds to new string 428, is set in the vector of exception flags 410).  

Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0285477 issued to Bik et al. (hereinafter as "Bik")  in view of U.S Patent Application Publication 2014/0032579 issued to Merriman et al. (hereinafter as “Merriman”) in further view of U.S Patent Application Publication 2016/0350662 issued to Jin et al. (hereinafter as “Jin”).

Regarding claim 12, the modification of Bik and Merriman teaches claimed invention substantially as claimed, however the modification of Bik and Merriman does not explicitly teach number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number, wherein the source vertex is associated with the destination vertex.

	Jin teaches Turning now to FIG. 6, an Example Edge Table 600 is an example instance of the Edge Table 130. The Example Edge Table 600 includes a collection of individual edge records. Each edge record is shown to include a Source vertex ID 610, a Target vertex ID 620, an Edge type 630, and optional additional attributes 640-660. Edge type categories can be different than vertex type categories); and wherein

the controller processor circuit is configured to: reassign a destination vertex's index number from a first index number to a second index number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number (Jin: [0092]; Each Subgraph Processor 104 assigns and update scores for each path that is processes. In some embodiments, the Subgraph Processors 104 examine these scores during each iteration and uses these scores to select better paths and to filter out lower scoring paths. After the final iteration, the System Manager 101 can use the scores to perform a final filtering. [0095]; Each edge and vertex may have a weight. The weight values are stored in the optional fields in the Edge Table 120 and Vertex 130. [0108]-[0109]; In some cases, multiple Recommendation paths will converge at the same vertex. In many applications, the desire may be to merge them into one  many recommendation requests are interesting in the similarity between pairs of vertices, as measured by how many neighboring vertices the two vertices have in common. If multiple paths have the same Start vertex and same End vertex, it is desirable to aggregate the paths to compute a single recommendation score for the combined paths), wherein 

the source vertex is associated with the destination vertex (Jin: [0073]; The Example Edge Table 600 includes a collection of individual edge records. Each edge record is shown to include a Source vertex ID 610, a Target vertex ID 620, an Edge type 630, and optional additional attributes 640-660. Edge type categories can be different than vertex type categories. The body of the Example Edge Table 600 corresponds to the edges for the exemplary relationship graph 200A of FIG. 2B).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Bik (teaches to merge graph data elements into a merge dynamic shards, wherein each merged dynamic shard includes the same number of graph data elements and a non-volatile memory configured to store data in an at least a partial graph structure wherein the graph structure includes data elements that each include vertexes and an edge) with the teachings of Merriman (teaches a host processor interface circuit configured to communicate data and commands with an external host processor circuit) to further include the teachings of Jin (teaches reassign a destination vertex's index number from a first index number to a , Merriman, and Jin) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bik, Merriman, and Jin are directed to shard management and routing the data accordingly.

	Regarding claim 13, the modification of Bik, Merriman, and Jin teaches claimed invention substantially as claimed, and Jin further teaches the controller processor circuit is configured to: divide the at least partial graph structure into a plurality of sub-graph structures (Jin: [0047]; The recommendation system 100 executes an iterative flow. At the end of each iteration, with the possible exception of the last iteration, each Subgraph Processor 104 can distribute one or more Selection Messages 106 to the other Subgraph Processors 104); and 

employ a traversal technique from a first vertex to identify source vertex and destination vertex associations (Jin: [0076]-[0077]; The structure of Example Edge Table 600 includes a direction for each edge, from Source to Target, but the Recommendation System 100 permits a path to traverse an edge in either direction. Some embodiments can generate the Double Edge Table 700 from the Example Edge can traverse an edge in the reserve direction using the Example Edge Table 600 by treating the values in Target vertex ID 620 as the Source end of a reserve edge and Source vertex ID 610 as the Target of the reverse edge); and 

reassign respective vertex index numbers based, at least in part, upon the source vertex and destination vertex associations (Jin: [0137]; promote_results(list): In general, results are only sorted if this iteration is the final iteration or if there is a limit on an intermediate iteration. In these cases, a vertex will be promoted to the top of the rank if the vertex itself, or one item from the evidence collected for recommending this vertex is in the set “promote_results”).  

	Regarding claim 14, the modification of Bik, Merriman, and Jin teaches claimed invention substantially as claimed, and Bik further teaches the controller processor circuit is configured to: reassign a destination vertex's index number based on the destination vertex [[is]]being an active vertex (Bik: [0066]-[0067]; The outgoing messages are received by the destination vertices and processed in the next superstep. The compute module 302 keeps performing the function for all the active vertices managed by the worker module 112 every superstep until there are no more active vertices. A vertex may send messages to another vertex on a different worker system 106. The vertices may send messages to other vertices in order to obtain information about other vertices, to add or remove vertices or edges and to modify vertices and edges. The messages include a message value and the name of the destination vertex. The value of a message depends on the function or algorithm that generated the message. For example, in a shortest path algorithm).  

	Regarding claim 15, the modification of Bik, Merriman, and Jin teaches claimed invention substantially as claimed, and Bik further teaches the controller processor circuit is configured to: create one or more new shards that include data elements whose vertexes index numbers have been reassigned (Bik: [0067]; A vertex may send messages to another vertex on a different worker system 106. The vertices may send messages to other vertices in order to obtain information about other vertices, to add or remove vertices or edges and to modify vertices and edges. The messages include a message value and the name of the destination vertex. The value of a message depends on the function or algorithm that generated the message. For example, in a shortest path algorithm. [0093]; The user program is executed by a compute module 302 of the worker system 106 and the user program is executed on the one or more partitions stored in the worker system 106. The analysis includes identifying a request change to a data field associated with a graph component responsive to an operation performed during the analysis. The request includes a new value for the data field. The request may be to modify or replace a vertex name, a vertex value, an edge value or an edge destination. In some embodiments, the request includes information identifying the location of the data field. [0098]; After the modifications to the graph data in step 506, the backup module 312 in the worker system 106 stores 508 the backup data. Accordingly, the worker system 106 may not The worker system 106 repeats steps 504-506 (and alternatively step 508) for active vertices every superstep until no active vertices are left).  

Regarding claim 20, the modification of Bik and Merriman teaches claimed invention substantially as claimed, however the modification of Bik and Merriman does not explicitly teach [[each]]a vertex is associated with a vertex index number; and wherein the host processor circuit is configured to: reassign a destination vertex's index number from a first index number to a second index number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number, wherein the source vertex is associated with the destination vertex.

	Jin teaches [[each]]a vertex is associated with a vertex index number (Jin: [0073]; Turning now to FIG. 6, an Example Edge Table 600 is an example instance of the Edge Table 130. The Example Edge Table 600 includes a collection of individual edge records. Each edge record is shown to include a Source vertex ID 610, a Target vertex ID 620, an Edge type 630, and optional additional attributes 640-660. Edge type categories can be different than vertex type categories); and wherein

 	the host processor circuit is configured to: reassign a destination vertex's index number from a first index number to a second index number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number (Jin: [0092]; Each Subgraph Processor 104 assigns and update scores for each path that is processes. In some embodiments, the Subgraph Processors 104 examine these scores during each iteration and uses these scores to select better paths and to filter out lower scoring paths. After the final iteration, the System Manager 101 can use the scores to perform a final filtering. [0095]; Each edge and vertex may have a weight. The weight values are stored in the optional fields in the Edge Table 120 and Vertex 130. [0108]-[0109]; In some cases, multiple Recommendation paths will converge at the same vertex. In many applications, the desire may be to merge them into one compound path and to compute a single net score. For example, many recommendation requests are interesting in the similarity between pairs of vertices, as measured by how many neighboring vertices the two vertices have in common. If multiple paths have the same Start vertex and same End vertex, it is desirable to aggregate the paths to compute a single recommendation score for the combined paths), wherein 

the source vertex is associated with the destination vertex (Jin: [0073]; The Example Edge Table 600 includes a collection of individual edge records. Each edge record is shown to include a Source vertex ID 610, a Target vertex ID 620, an Edge type 630, and optional additional attributes 640-660. Edge type categories can be different than vertex type categories. The body of the Example Edge Table 600 corresponds to the edges for the exemplary relationship graph 200A of FIG. 2B).

 (teaches to merge graph data elements into a merge dynamic shards, wherein each merged dynamic shard includes the same number of graph data elements and a non-volatile memory configured to store data in an at least a partial graph structure wherein the graph structure includes data elements that each include vertexes and an edge) with the teachings of Merriman (teaches a host processor interface circuit configured to communicate data and commands with an external host processor circuit) to further include the teachings of Jin (teaches reassign a destination vertex's index number from a first index number to a second index number such that the destination vertex's second index number is numerically closer to a source vertex's index number than the destination vertex's first index number). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in provide a better results in reassigning the table vertex index in such that it modifies the graph to provide paid execution and proficient results (See: Jin: [0024]). In addition, the references (Bik, Merriman, and Jin) teach features that are directed to analogous art and they are directed to the same field of endeavor as Bik, Merriman, and Jin are directed to shard management and routing the data accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0279961 issued to Schreter et al. (hereinafter as “Schreter”) teaches data records being stored on multiple fragments and determine the reorganization and joining of fragment data.
U.S Patent Application Publication 2014/0337280 issued to Bergstrom et al. (hereinafter as “Bergstrom”) teaches hierarchically mapping and ranking data by observing the network structures changes of the first document and second document and join the data accordingly. 
U.S Patent Application Publication 2011/0010396 issued to Rong Zhou (hereinafter as “Zhou”) teaches a system and method to perform a dynamic state space partitioning system that provides graph searching .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/7/2021
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162